DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.


                                                 Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are allowed.

		The closest Prior Arts:
	 Li et al (US 2016/0021625 A1) discloses a method of determining a resource pool for a sidelink transmission  (See, the UE/D2D UE receiving of resource pool from eNB1, section 0152-0153, noted: determining of resource pool in relation to synchronization, section 0106, 0109), the method comprising: receiving, at a mobile device (see, the D2D UE receiving of resource pool configuration from the serving eNB, section 0109, 0117)  and from an evolved NodeB (eNB), resource pool configuration information (see, Rx pool from the eNB, section 0152-0153), the resource pool configuration information comprising a bitmap to determine the resource pool (see, the resource pool information configuration comprises bitmap information, section 0150);  determining, for a period having a plurality of consecutive subframes (fig,. 22, overlapped  subframes with bitmaps, section 0219, 0235, 0236,  see, subframes  including the timing for monitoring of resource pool, section 0154-0156), a first subset of subframes by excluding, from the plurality of consecutive subframes (see, UL subframes associated with the each bit the of the bit map, including exclusion of special subframes, section 0147-0148, table 6-disclsoes number of UL frames): subframes  in which a resource is configured (see, excluding the special subframes in relation to the bitmap, section 0147-0148);  and subframes other than uplink subframes (see, special subframes that are excluded based on the bitmap, section 0147-0148);  determining, for the period, a second subset of subframes by excluding, from the first subset of subframes (see, excluded subframes in relation to the bitmap window length, section 0147-0149), one or more subframes, wherein a quantity of the second subset of subframes corresponds to an integer multiple of a length of the bitmap (see, excluded subframes in relation to subframes in the bitmap window and  that are repeated  in integer number of repetitions, section 0147-0150, table 6-table7, see, repetitions of the bitmap where the bitmap refers to subframes that are excluded, section 0147-0150, table 6-table 7), the resource pool for a sidelink transmission from the second subset of subframes (see, Rx pool associated with subframes, synch signal, section 0147-0149, 0155-0157).

	LOEHR et al (US 2019/0313375 A1) discloses of allocation of resources from a resource pool for V2X transmissions by an eNB (section 0104, 0106, 0110, 0116-0120), including the scheduling assignment resource pool with bitmap repetition (section 0121-0122).

	Yasukawa et al (US 2019/0132818 A1) discloses selection of resources from a resource pool using sensing window (section 0064, 0067-0068, 0072) and excluding of the resources of subframes (Section 0135-0136, 0168).
	Novlan et al (US 2016/0295624) discloses variable bitmap based on the size of resource pool (Section 0127, 0168) and repetition information in scheduling assignment (Section 0168, 0176, 0127).
	Yang et al (US 2016/0338055 A1) from the same field of endeavor discloses:  exclusion of subframes (see, implicit exclusion in relation to turning off of subframes in relation to the SLSS and the resource pool, section 0181-0182, 0187-0191) subframes in which a sidelink synchronization signal (SLSS) resource is configured (see, implicit exclusion in relation to turning off of subframes in relation to the SLSS and the resource pool, section 0181-0182, 0187-0191, see, UL subframes in relation to D2D and turnoff, 0092, 0132, 0135-0138).

	The closest prior arts fail to reasonably anticipate or render obvious “subframes in which a sidelink synchronization signal (SLSS) resource is configured; determine, for the period, a second subset of subframes by excluding, from the first subset of subframes, one or more second subframes, wherein a quantity of the second subset of subframes corresponds to an integer multiple of a length of a bitmap for determining a resource pool for a sidelink 
transmission, and wherein a quantity of the one or more second subframes is determined based on the length of the bitmap;  and determine, from the second subset of subframes and based on a plurality of repetitions of the bitmap, the resource pool for a sidelink transmission;  and a wireless transceiver comprising at least one antenna and configured to: receive, from a base station, resource pool configuration information indicating the bitmap;  and transmit, from the wireless user device to a second wireless user device, data” as recited in claim 1.

	The closest prior arts fail to reasonably anticipate or render obvious “determining, for a 
period having a plurality of consecutive subframes, a first subset of subframes by excluding, from the plurality of consecutive subframes, first subframes comprising: subframes in which a sidelink synchronization signal (SLSS) resource is configured; downlink subframes; and special subframes;  determining, for the period, a second subset of subframes by excluding, from the first subset of subframes, one or more second subframes, wherein a quantity of the second subset of subframes corresponds to an integer multiple of a length of the bitmap, and wherein a quantity of the one or more second subframes is determined based on the length of the bitmap; and determining, from the second subset of subframes and based on a plurality of repetitions of the bitmap, the resource pool for a sidelink transmission; and transmitting, to a second wireless user device, data” as recited in claim 11.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473